Citation Nr: 0906488	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for lateral ligament 
sprain of the right knee with right hip and leg pain.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from August 1990 to February 
1993 and from October 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2004 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In May 2008 the Board remanded the case for further 
evidentiary development.

A Video Conference hearing was scheduled for April 2008 and 
the Veteran did not show.  


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations 
scheduled in June 2008 and October 2008 and good cause for 
his failure to report is not shown.

2.  There is no current competent evidence of record of 
pseudofolliculitis barbae or residuals of a ligament sprain 
of the right knee.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304 (2008).

2.  Residuals of ligament sprain of the right knee with right 
hip and back pain were not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of October 2003 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  The notice predated 
the rating decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until March 
2006.  However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claims for service connection.  Indeed, for this 
reason, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in the present case, the Board 
previously remanded the Veteran's claim to afford the Veteran 
a VA examination in compliance with McLendon, supra.  The 
Veteran was scheduled for a VA examination and he did not 
appear.  Furthermore, the Veteran has not presented good 
cause as to why he did not appear for the examination.  The 
Board notes that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran 
was afforded two VA examinations and he did not show.  
Therefore, the Board finds that the VA's duty to assist has 
been met.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this case, 
service treatment records and outpatient treatment records 
have been obtained.  The Veteran was scheduled for a Video 
Conference hearing and VA examinations and he did not appear.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The Veteran is claiming service connection for 
pseudofolliculitis barbae and residuals of a ligament sprain 
of the right knee.  After a careful review of the evidence of 
record, the Board finds that the evidence is against a 
finding of service connection for pseudofolliculitis barbae 
and residuals of a ligament sprain.

At the outset the Board notes that in a letter of May 2008 
the Veteran was informed of the place and time of his 
examination.  This letter was returned undeliverable.  The 
Veteran failed to report to his examination scheduled for 
June 2008.  An email entry of July 2008 notes that the letter 
informing the Veteran of the scheduled examination had been 
returned as undeliverable, noted that there were several 
addresses for the Veteran and requested his current address.  
In a letter of September 2008, sent to the Veteran's current 
address, the Veteran was informed of the place and time of 
his examination.  In October 2008 a notice was sent to the RO 
indicating the Veteran had failed to report to the VA 
examination.  In a letter of October 2008 the Veteran was 
informed that he had missed his scheduled VA examination and 
asked that he call to reschedule.  There is no evidence the 
Veteran replied to the letter.

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b)  Original or Reopened Claim or Claim for Increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board finds that since the claim is an original 
compensation claim, 38 C.F.R. § 3.655(b) is for application.  
Therefore, because the Veteran failed to report for his VA 
examination, the Board is compelled to evaluate the claim on 
the existing record.  38 C.F.R. § 3.655(b).

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).   However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Service treatment records show that the Veteran was diagnosed 
with and treated for pseudofolliculitis barbae in May 1990, 
November 1990, December 1991, July 1992, and January 1994.  
Records further show that he was put on shaving profile.  In 
regards to the right knee, service treatment records show 
that in May 1994 the Veteran was seen with complaints of 
aches and pains in the joints.  He was diagnosed with upper 
respiratory infection.  Later that same month, the Veteran 
was seen for complaints of right knee pain for 5 weeks.  He 
denied any past histories of knee problems.  He was diagnosed 
with LCL sprain.  

A discharge physical report of December 1992 for the 
Veteran's first period of active service, noted the Veteran's 
skin, head, face, neck, scalp, and lower extremities as 
normal.  A physical done for admission into the Special 
Forces program in May 1996 similarly noted the Veteran's 
skin, head, face, neck, scalp, and lower extremities as 
normal.  The accompanying Reports of Medical History were 
silent for any complaints of problems with the right knee, 
pseudofolliculitis barbae or the skin. 

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
disability due to pseudofolliculitis barbae or residuals of a 
lateral ligament sprain of the right knee, service connection 
must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  
During service, the Veteran had pseudofolliculitis barbae and 
had a sprain of the lateral collateral ligament of the right 
knee.  However, there is no current competent evidence of 
pseudofolliculitis or of residuals of a lateral ligament 
sprain of the right knee.  The Board notes that VA outpatient 
treatment records of July 1999 note that the Veteran 
complained of pain in the left leg.  However, the Veteran is 
claiming service connection for a right knee disability, not 
a left knee disability.  Moreover, the Veteran's complaints 
of left leg pain have not been associated with the in service 
sprain of the right knee lateral ligament.  Once again, the 
Board notes the Veteran was scheduled for a VA examination 
and he did not show.  

In sum, the record shows an in service diagnosis of 
pseudofolliculitis barbae and lateral collateral ligament 
sprain of the right knee.  However, there is no current 
evidence of pseudofolliculitis barbae or residuals of a 
sprain of the lateral ligament of the right knee.  The 
Veteran may be of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer, supra.  

To the extent that the Veteran asserts that he has 
pseudofolliculitis barbae and residuals of a sprain of the 
lateral ligament of the right knee, post service records fail 
to show such pathologies and the 1996 examination was normal. 
The negative evidence is more probative than the appellant's 
bare assertion.  In the absence of a current disability 
service connection for pseudofolliculitis barbae and 
residuals of a lateral ligament sprain of the right knee may 
not be granted.  Accordingly, service connection must be 
denied.


ORDER

Service connection for residuals of a lateral ligament sprain 
of the right knee is denied.

Service connection for pseudofolliculitis barbae is denied.  


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


